408 F.2d 498
UNITED STATES of America, Appellee,v.Lester BAUGUESS, Appellant.
No. 12982.
United States Court of Appeals Fourth Circuit.
Submitted March 21, 1969.
Decided April 1, 1969.

J. Livingston Williams, Elkins, N. C., on brief for appellant.
H. Marshall Simpson, Asst. U. S. Atty. (William H. Murdock, U. S. Atty., on brief) for appellee.
Before HAYNSWORTH, Chief Judge, and CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Lester Bauguess appeals his conviction for the possession, concealment, removal, transportation, and sale of untaxed whiskey. 26 U.S.C.A. §§ 5601(a) (12), 5205 (a) (2), 5604(a) (1). The evidence amply established that Bauguess was guilty and that he was not entrapped. The conviction is affirmed.


2
Affirmed.